                                        Case 3:20-cv-04636-WHA Document 23 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   AMERICAN RIVERS, et al.,
                                  11                 Plaintiffs,                          No. C 20-04636 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ANDREW R. WHEELER, et al.,                         ORDER RE MOTION TO RELATE
                                  14                 Defendants.

                                  15

                                  16        The parties in the case which plaintiffs move to relate (Dkt. No. 22) have been asked for

                                  17   their comment on the pending motion. See California v. Wheeler, No. C 20-04869 KAW, Dkt.

                                  18   No. 42. The court appreciates counsel’s assistance in filing any comments on this docket.

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: August 18, 2020.

                                  22

                                  23
                                                                                            WILLIAM ALSUP
                                  24                                                        UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
